Appeal by defendant from a judgment of the Supreme Court, Kings County (Alfano, J.), rendered December 15, 1982, convicting him of robbery in the second degree, upon a jury verdict, after a trial in absentia, and imposing sentence.
Judgment affirmed.
Defendant absconded during a luncheon recess in the midst of jury selection and was subsequently tried in absentia. Defendant’s claim that he was thereby deprived of his right to be present at his trial is without merit, for defendant forfeited *817that right by his own voluntary actions (People v Fraser, 65 NY2d 436; People v Porter, 113 AD2d 814).
We have considered defendant’s other contentions and find that they do not warrant a reversal of his conviction. Lazer, J. P., Gibbons, Thompson and Niehoff, JJ., concur.